BARRY, Judge,
concurs with reasons.
The synopsis under La.R.S. 51:1911 states that the statute is “relative to unfair methods of compensation and unfair and deceptive practices ... by loan brokers ... to require such brokers to post and maintain a bond or a trust account; to prescribe certain unfair methods of compensation and unfair practices in trade and commerce by such brokers -” It appears the statute focuses on the loan broker’s contract with its customers, not third parties who do business with the loan broker.
The plaintiff, an appraiser, was not damaged by the loan broker’s contract. I therefore agree with the majority’s narrow interpretation of the statute.